                                                               1 ANTHONY L. HALL, ESQ.
                                                                 Nevada Bar No. 5977
                                                               2 AHall@shjnevada.com
                                                                 SIMONS HALL JOHNSTON PC
                                                               3 6490 S. McCarran Blvd., Ste. F-46
                                                                 Reno, Nevada 89509
                                                               4 Telephone: 775-785-0088

                                                               5 Attorney for Defendant

                                                               6

                                                               7

                                                               8

                                                               9                              THE UNITED STATES DISTRICT COURT

                                                              10                                         DISTRICT OF NEVADA

                                                              11
                                                                                                                         Case No.: 3:19-cv-00453-KJD-WGC
                                                                   KIRK SKINNER,
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                                                          Plaintiff,
                                                              13
                                                                                                                                CONFIDENTIALITY
                               Phone: (775) 785-0088




                                                                   v.                                                      AGREEMENT AND STIPULATION
                                  Reno, NV 89509




                                                              14
                                                                                                                            FOR ENTRY OF A QUALIFIED
                                                                   NEWMONT USA LIMITED, a Delaware                             PROTECTIVE ORDER
                                                              15   Corporation,
                                                              16                          Defendant.
                                                              17

                                                              18          Plaintiff Kirk Skinner (“Plaintiff”) or (“Skinner”) and Defendant Newmont USA Limited

                                                              19   (“Defendant” or “Newmont”) (collectively, at times, the “Parties”), by and through their respective

                                                              20   counsel, agree as follows:

                                                              21          1.      During the course of this litigation, a party may produce or disclose documents,

                                                              22   materials, and information (collectively, “Information”) which are confidential and contain personal

                                                              23   information.   Similarly, such Information may be disclosed by written discovery, deposition

                                                              24   testimony (to the extent taken), or in other filings with the Court. Accordingly, the parties submit

                                                              25   this Confidentiality Agreement and Stipulation for Entry of a Qualified Protective Order (the

                                                              26   “Order”) for the approval and enforcement of the Court and hereby agree as follows:

                                                              27          2.      All Information produced in this litigation and designated as “Confidential” as

                                                              28   provided below shall be used solely for the purpose of this litigation, and will not be used or disclosed

                                                                                                                     1
                                                               1   outside the context of this litigation.     Any person receiving such Information designated as
                                                               2   Confidential shall restrict its disclosure to persons authorized to receive the Information designated
                                                               3   as “Confidential” pursuant to this Order. A Confidential designation is applicable to all copies and
                                                               4   reproductions of any Information. Nothing herein shall be deemed to restrict the right of the
                                                               5   producing party to use its own Information that it has designated as Confidential as it chooses.
                                                               6   Nothing in this Order requires either party to produce Information the party believes is privileged or
                                                               7   otherwise non-discoverable. By entering into this Order, the parties do not waive any right to object
                                                               8   to any discovery request, to the admission of evidence on any ground, to seek further protective
                                                               9   order, or to seek relief from the Court from any provision of this Order.
                                                              10          3.      Definition of Confidential Information:        A producing party may designate as
                                                              11   Confidential such Information which the producing party believes in good faith constitutes, contains,
SIMONS HALL JOHNSTON PC




                                                              12   or reflects personal information or financial information about a party or other person, or other
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13   information that is not generally known to the public.
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14          4.      Designating Information as Confidential: All or any part of a document, item,
                                                              15   testimony, or other Information disclosed, produced, or filed in this litigation may be designated as
                                                              16   Confidential by marking the word “Confidential” on the face of the original of the document and
                                                              17   each page so designated, or on the face of the photocopy of the document, and on the photocopies
                                                              18   of each page so designated, except as to documents containing more than twenty-five (25) pages, in
                                                              19   which case marking the top page as Confidential will suffice. Oral testimony may be designated as
                                                              20   Confidential during the deposition or proceeding, with reasonable precision as to the affected
                                                              21   testimony, or within seven (7) business days after receipt of the transcript of such deposition or
                                                              22   proceeding by sending written notice designating, by page and line, the portions of the transcript of
                                                              23   the deposition or other testimony to be treated as Confidential. All or any part of responses to
                                                              24   interrogatories or to requests for admission or for production of documents may be designated as
                                                              25   Confidential on the face of the response and each page so designated.
                                                              26          In addition to the foregoing, the Parties agree that any personal information obtained pursuant
                                                              27   to a medical release, whether such release is executed by a party to this litigation or by a third party,
                                                              28   shall be automatically designated Confidential. After any such personal information is obtained

                                                                                                                     2
                                                               1   pursuant to a medical release, the Parties shall mark the word “Confidential” on the face of the
                                                               2   original of the document and each page so designated, or on the face of the photocopy of the
                                                               3   document, and on the photocopies of each page so designated, except as to documents containing
                                                               4   more than twenty-five (25) pages, in which case marking the top page as Confidential will suffice.
                                                               5          5.      Challenging a Designation: Either of the Parties may challenge at any time the
                                                               6   propriety of a designation of Information as Confidential. Before seeking relief from the Court, the
                                                               7   Parties shall attempt to resolve the dispute informally and in good faith. If the Parties are unable to
                                                               8   resolve such dispute, it shall be submitted to the Court. The Information shall be treated as
                                                               9   Confidential pending resolution of the challenge.
                                                              10          6.      No Implied Acknowledgement of Confidentiality: Compliance with the terms of this
                                                              11   Order, production or receipt of Information designated Confidential, and/or allowing Information to
SIMONS HALL JOHNSTON PC




                                                              12   be designated Confidential shall not in any way operate as an admission that any particular
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13   Information is Confidential. Failure to challenge the designation of Information as Confidential
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14   does not preclude a subsequent challenge. The designation of Information as Confidential does not
                                                              15   create a presumption in favor of or against that designation.
                                                              16          7.      Access to Information Designated Confidential Which Does Not Constitute Personal
                                                              17   Information: Access to Information designated Confidential, but not including personal information,
                                                              18   is restricted to the following persons:
                                                              19                  (a)     Counsel of record for the respective parties, including office associates,
                                                              20          paralegals, stenographic and clerical employees;
                                                              21                  (b)     The parties to this action and their representatives, including in-house
                                                              22          counsel;
                                                              23                  (c)     Experts or consultants (including their employees, associates, and/or support
                                                              24          staff) who are employed, retained or otherwise consulted by counsel or a party for the
                                                              25          purpose of analyzing data, conducting studies, or providing opinions to assist in any way in
                                                              26          the litigation. Information designated Confidential that is accessed by experts or consultants
                                                              27          shall be limited to documents that the experts or consultants reasonably need to review in
                                                              28          their roles as experts or consultants;

                                                                                                                    3
                                                               1                  (d)     Electronic imaging and/or computer litigation support personnel retained by
                                                               2          one or more of the parties in this litigation or by the parties’ counsel;
                                                               3                  (e)     The Court and its personnel, including clerks and stenographic reporters who
                                                               4          record deposition of other testimony in this litigation;
                                                               5                  (f)     Outside photocopying services, graphic production services, or litigation
                                                               6          support services employed by the parties or their counsel to assist in this litigation, and
                                                               7          computer personnel performing duties in relation to a computerized litigation system; and
                                                               8                  (g)     Any other person whom the producing party agrees to in writing.
                                                               9          Counsel shall inform each person to whom they disclose or give access to the other Party’s
                                                              10   Information designated Confidential of the terms of this Order, as well as the obligation to comply
                                                              11   with its terms, and said persons shall to abide by the terms of this Order.
SIMONS HALL JOHNSTON PC




                                                              12          8.      Access to Information Designated Confidential Which Constitutes Personal
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13   Information: Access to Information designated Confidential which constitutes personal information
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14   is restricted to counsel of record for the respective parties, including paralegals and office employees.
                                                              15          9.      Depositions: To the extent depositions occur in this litigation, persons may be
                                                              16   deposed regarding Information of which they have knowledge that has been designated Confidential.
                                                              17   Aside from the witness, no person shall attend any portion of any deposition containing testimony
                                                              18   regarding Confidential Information except the parties and counsel for the parties unless such person
                                                              19   agrees to abide by this Order. Any court reporter who transcribes testimony in this action at a
                                                              20   deposition shall agree, before transcribing any such testimony, that all testimony containing
                                                              21   Confidential Information is and shall remain Confidential and shall not be disclosed except as
                                                              22   provided in this Order and that copies of any transcript, reporter’s notes or any other transcription
                                                              23   records of any such testimony will be retained in absolute confidentiality and safekeeping by such
                                                              24   shorthand reporter or delivered to attorneys of record.
                                                              25          10.     Previously Produced Information: This Order does not affect the right of the parties
                                                              26   to designate as Confidential any Information which has been produced prior to the entry of this
                                                              27   Order. Any disclosure of such Information prior to its designation as Confidential shall not be
                                                              28   deemed a violation of this Order. This Order shall not prejudice the right of the parties to designate

                                                                                                                     4
                                                               1   as Confidential the Information a party has inadvertently produced without the sought designation.
                                                               2           11.     Filing Documents Under Seal: A party or non-party wishing to file a document
                                                               3   designated as “Confidential” shall file or submit for filing as part of the court record and Documents
                                                               4   under seal in accordance with Local Rule IA 10-5. The Party who has designated such materials as
                                                               5   Confidential shall submit an accompanying motion for leave to file those documents with the Court
                                                               6   under seal, making the showing required under Kamakana v. City and County of Honolulu, 447 F.3d
                                                               7   1172 (9th Cir. 2006) and also complying with Center for Auto Safety v. Chrysler Group, LLC, 809
                                                               8   F.3d 1092, 1097 (9th Cir. 2016), to sustain the sealed status of such materials. Failure to file the
                                                               9   motion to sustain that sealed status of the materials shall constitute a waiver of such designated
                                                              10   status. In the event the Court refuses to allow the filing under seal of Confidential Information, a
                                                              11   party shall still be permitted to file such Information, but it will continue to be treated as Confidential
SIMONS HALL JOHNSTON PC




                                                              12   in all other respects, unless the Court deems otherwise.
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13           12.     Conclusion of Proceedings:       Within forty-five (45) days following termination of
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14   this litigation by final judgment, settlement or otherwise (including any appeals):
                                                              15           (a)     All Information subject to the provisions of this Order shall be destroyed or delivered
                                                              16           to the producing party.
                                                              17           (b)     To the extent any Information designated Confidential is destroyed, the destroying
                                                              18           party shall so represent in writing to the producing party.
                                                              19           (c)     As to Information filed under seal, the producing party shall be obligated to retrieve
                                                              20           those documents from the Court and the other party will support any motion to this effect.
                                                              21           13.     Jurisdiction and Enforcement:          Any person to whom Information designated
                                                              22   Confidential is disclosed shall be subject to the jurisdiction of the Court for purposes of determining,
                                                              23   assuring, and adjudging such person’s compliance with this Order. Although the parties agree to be
                                                              24   bound by the confidentiality terms of this Order, the dismissal of this action will terminate the
                                                              25   jurisdiction of this Court. Any party or person subject to this Order who violates its provisions shall
                                                              26   be liable for damages for any injuries or loss suffered by the producing party as a result of such
                                                              27   violation.
                                                              28   ///

                                                                                                                      5
                                                               1           14.     This Order and the agreement embodied herein shall survive the termination of this
                                                               2   litigation and continue in full force and effect.
                                                               3
                                                                    DATED this 7th day of November, 2019                   DATED this 7th day of November, 2019
                                                               4

                                                               5    BY:     /s/ Michael P. Balaban      .                  BY:     /s/ Anthony L. Hall           .
                                                                          MICHAEL P. BALABAN, ESQ.                               ANTHONY L. HALL, ESQ.
                                                               6          Law Offices of Michael P. Balaban                      Simons Hall Johnston PC
                                                                          10726 Del Rudini Street                                6490 S. McCarran Blvd., Ste. F-46
                                                               7          Las Vegas, NV 89141                                    Reno, Nevada 89509
                                                               8          Tel: (702) 586-2964                                    Tel: (775) 785-0088
                                                                          mbalaban@balaban-law.com                               ahall@shjnevada.com
                                                               9
                                                                          Attorney for Plaintiff Kirk Skinner                    Attorneys for Defendant
                                                              10                                                                 Newmont USA Limited

                                                              11
                                                                                                  IT IS SO ORDERED.
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13
                                                                                                  UNITED STATES MAGISTRATE JUDGE
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14
                                                                                                  DATED: November 8, 2019
                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                                       6
